ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773 and no response having been made by Sang Kuen Park, the respondent, to the show cause order, it is this 6th day of July, 2004
ORDERED, by the Court of Appeals of Maryland, that Sang Kuen Park is suspended for a period of six months, effective immediately, from the further practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Sang Kuen Park from the register of attorneys, in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).